Case
Case1:17-cv-07424-PKC-KHP
     1:17-cv-07424-PKC-KHP Document
                           Document105
                                    107 Filed
                                        Filed05/02/19
                                              05/03/19 Page
                                                       Page81of
                                                             of14
                                                                7




XXXXXXX
Case
Case1:17-cv-07424-PKC-KHP
     1:17-cv-07424-PKC-KHP Document
                           Document105
                                    107 Filed
                                        Filed05/02/19
                                              05/03/19 Page
                                                       Page92of
                                                             of14
                                                                7
Case
 Case1:17-cv-07424-PKC-KHP
      1:17-cv-07424-PKC-KHP Document
                             Document105
                                      107 Filed
                                           Filed05/02/19
                                                 05/03/19 Page
                                                           Page10
                                                                3 of 7
                                                                     14
Case
 Case1:17-cv-07424-PKC-KHP
      1:17-cv-07424-PKC-KHP Document
                             Document105
                                      107 Filed
                                           Filed05/02/19
                                                 05/03/19 Page
                                                           Page11
                                                                4 of 7
                                                                     14
Case
 Case1:17-cv-07424-PKC-KHP
      1:17-cv-07424-PKC-KHP Document
                             Document105
                                      107 Filed
                                           Filed05/02/19
                                                 05/03/19 Page
                                                           Page12
                                                                5 of 7
                                                                     14
Case
 Case1:17-cv-07424-PKC-KHP
      1:17-cv-07424-PKC-KHP Document
                             Document105
                                      107 Filed
                                           Filed05/02/19
                                                 05/03/19 Page
                                                           Page13
                                                                6 of 7
                                                                     14
Case
 Case1:17-cv-07424-PKC-KHP
      1:17-cv-07424-PKC-KHP Document
                             Document105
                                      107 Filed
                                           Filed05/02/19
                                                 05/03/19 Page
                                                           Page14
                                                                7 of 7
                                                                     14




    May 3
